Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
2.	Claims 1-2, 4, 7, 18, 20, 23, 28, 30, 34, 42, 45 and 47-48 are the claims.
3.	Claims 15, 25 and 46 are canceled, Claims 1, 4, 7, 18, 23, 28, 34 and 42 are amended and new Claims 47-48 are added in the Response of 1/24/2022.
4.	Claims 1-2, 4, 7, 18, 20, 23, 28, 30, 34, 42, 45 and 47-48 are all the claims under examination.
5.	 This Office Action contains new grounds for rejection.

Information Disclosure Statement
6.	The IDS of 1/24/2022 have been considered and entered. The initialed and dated 1449 form is attached.



Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 4, 25, 28 and 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for canceled Claims 25 and 46 and withdrawn for pending claims 4 and 28.
	Applicants have amended Claim 4 to eliminate the second antibody light chain in Claim 4 (i.e., the second “further comprising an antibody light chain) and based on their explanation of an antigen-binding polypeptide defined in the specification as comprising an antibody is found in combination to overcome the rejection.

Claim Rejections - 35 USC § 103
8.	The rejection of Claims 1-2 4, 7, 42 and 46 under 35 U.S.C. 103 as being unpatentable over Imclone (WO 2007/095338; filed 2/5/2007) in view of Chen et al. (9,416,179) is withdrawn.
	Applicants have amended the claims to recite the anti-hHER2 VH domains comprising the CDR1-3 domains for the clones B8, B12, E5 and H6, and none of which sequences are taught in the reference art.   
	
Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	The rejection of Claims 18 and 34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  
	a) Applicants allege the possibility that the CDR, VH domain, VL domain, heavy chain, or light chain amino acid sequences can have less than 100% sequence identity to certain amino acid sequences disclosed in the specification does not require that the CDRs necessarily have or can have less than 100% sequence identity to the recited CDR sequences.
	Response to Arguments
If based on the rationale that Applicants present, then multiple CDRs “may” comprise a variation, thus the circumstance of CDR sequence variation is not ruled out under the BRI standard for claim construction. Despite Applicants suppositional rationale, but where any one or more CDR sequences are at variance, the variation is not defined in any of the claims as to the nature and kind of variation, e.g., insertion, deletion, substitution and/or combinations thereof for natural and/or non-natural amino acids which may or may not be conservative. 
Applicants have not provided sound evidence other than attorney-based arguments that the ordinary artisan could even reasonably predict the kind of amino 
A person of ordinary skill in the art would have recognized that it was highly unpredictable that any of the CDRs (or FRs) could be modified to create an unlimited change in amino acids for both the CDRs (and FRs) of the claimed antibodies, without increasing, eliminating, or in some way altering antigen binding. Neither the specification nor the prior art provides guidance as to what structural changes can be made to the parent sequences and still predictably arrive at an antibody that binds the claimed target antigens. The disclosed species therefore do not represent the claimed genus. Applicant has not provided a common structure sufficient to visualize the genus of all possible functional variants, thus it is unclear what structural features the claimed variant antibodies need to share in order to maintain binding affinity and stability. 
Even in 2021, several years after the effective filing date of the claimed invention, therapeutic antibodies are still not understood well enough to allow researchers to predict with certainty what modifications can be made to a primary antibody sequence such that binding is maintained. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021 (PTO 892)) at p. 226, col. 2, lines 20-24.
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., 
Even though the protein sequence of human HER2 was known in the art, this would not have translated into knowledge of the genus of antibodies that could possibly engage it. Computational and machine learning approaches for sequence-based prediction of paratope-epitope interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable” (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2 (PTO 892)). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody structure based on known target epitopes. See e.g., Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116 (2021 (PTO 892)) (disclosing new algorithms that calculate physicochemical properties, such as polarity, charge or the secondary structure of residues within the targeted protein sequences, and then applying quantitative matrix analyses or machine-learning algorithms to predict linear and conformational epitopes).
It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus for reliably assigning different antibody structures based on sequence data for a percent variation of not more than 10%, which would support the premise that the inventors possessed the full scope of the claimed invention.
The rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	The rejection of Claims 1-2, 4, 7, 18, 20, 23, 28, 30, 34, 42, 45 and 47-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,202,462 is maintained.
	Applicants request to hold the rejection in abeyance is granted. 
	The rejection is maintained.


New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 4 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 28 are indefinite for comprising the heavy chain wherein the C-terminal end is linked to a VH that specifically binds hPDGFRbeta that in being absent of a CH1 region, is unclear how it is naturally paired with the anti-hPDGFRbeta light chain otherwise comprising a CL-VL. The ordinary artisan cannot envisage the meaning of the phrase “wherein the heavy and light chains are naturally paired” when the CH1 domain of the corresponding VH anti- hPDGFRbeta is absent for the light chain CL for natural pairing.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

12.	Claim 18 and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 18 and 34 depend from a claim in which the VH CDR1-3 are fixed as according to the anti-hHER2 VH domains comprising the CDR1-3 domains for the clones B8, B12, E5 and H6.  Each of the claims is broadening insofar as the percent variation falling within the limitation of “sharing at least 90% amino acid sequence identity” where the percent variation is unlimited as to the localization within any one or more of the CDRs. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
13.	No claims allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643